1

2

3

4

5

6                              UNITED STATES DISTRICT COURT
7                                EASTERN DISTRICT OF CALIFORNIA

8

9      SEANLIM YITH and SEAK LEANG                     Case No. 1:14-CV-01875-LJO-SKO
       YITH,
10
                               Plaintiffs,             ORDER SUBSTITUTING DEFENDANTS
11
              v.
12
       KIRSTJEN NIELSEN, et al.,
13
                               Defendants.
14

15          In the original complaint in this case, Plaintiffs named the following Defendants: Jeh Johson, in

16 his capacity as Secretary for the United States Department of Homeland Security (“DHS”); Leon

17 Rodriguez, in his capacity as Assistant Secretary for the DHS and Director for United States Citizenship

18 and Immigration Services (“USCIS”); Mari-Carmen Jordan, in her capacity as Assistant Secretary for

19 USCIS responsible for the Sacramento field office and the Fresno sub-office; Jonathan Crawford, in his

20 capacity as the Field Office Director for the Fresno sub-office of USCIS; and Eric Holder, in his capacity

21 as Attorney General of the United States and Secretary of the United States Department of Justice. ECF

22 No. 1. The Court previously substituted Loretta Lynch for Eric Holder. ECF No. 46.

23          Plaintiffs’ first amended complaint now names the following Defendants: Kirstjen Nielsen, in

24 her capacity as Secretary For Department Of Homeland Security; L. Francis Cissna, in his capacity as

25 Director For U.S. Citizenship and Immigration Services; Monica E. Toro, in her capacity as District

26 Director U.S. Citizenship and Immigration Services; and Lynn Q. Feldman, in her capacity as Director


                                                        1
1    Of Fresno Office Of U.S. Citizenship and Immigration Services; and Jefferson B. Sessions III, in his

2    capacity as Attorney General of the United States. ECF No. 69.

3           Accordingly, pursuant to Federal Rule of Civil Procedure 25(d), this Court directs the Clerk of

4    Court to terminate Jeh Johson, Leon Rodriguez, Mari-Carmen Jordan, Jonathan Crawford, and Loretta

5    Lynch as Defendants and substitute Kirstjen Nielsen, L. Francis Cissna, Monica E. Toro, Lynn Q.

6    Feldman, and Jefferson B. Sessions III as a Defendants in this action in their respective official capacities.

7

8    IT IS SO ORDERED.

9       Dated:     October 26, 2018                            /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                           2
